June 28, 1920. The opinion of the Court was delivered by
The appellant went to Winston-Salem, N.C. She employed the Jones Transfer Company to carry her trunk to the Union Station and have it checked to her destination. The defendant's driver, who had several trunks, secured the checks and put them on the wrong trunks. The appellant's trunk was checked to Augusta, Ga., and then rechecked to Oklahoma. The trunk remained out of appellant's possession from June 17th to July 24th. When the appellant regained possession of her trunk she found the lock broken and that two dresses valued at $35 each had been stolen therefrom. She brought suit against the transfer company and the railway for damages for delay and for damages to the trunk and its contents. The magistrate gave judgment in favor of the transfer company and against the railway company for the loss of the goods and damages to the trunk, but nothing for the delay. On appeal to the Circuit Court the judgment of the magistrate was reversed. From this judgment this appeal is taken.
The respondent claims that the finding is a finding of fact and not appealable. This is untenable. The finding is one of law, and not of fact. The undisputed facts are that the trunk was delivered to the railway company in good order and was redelivered to the appellant in a damaged condition, without any explanation as to how the damage occurred. *Page 164 
We have been cited to no authority and no reason has been suggested, and we know of neither, why the defendant railway company is not responsible for the damage that was done while the trunk was in its possession.
The judgment appealed from is reversed.